DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“5” in FIG. 1 and 2
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-14, 16 and 17 are objected to because of the following informalities:  
In re claim 1, “Method for…” should read “A method for…”
In re claims 2-14, “Method according to…” should read “The method according to…”
In re claim 5, the claim is unclear as to what information is being evaluated and its relationship to the detection means because of grammatical problems with the claim. The claim should probably read “the method according to claim 1, wherein the information provided by said detection means is of a flow meter included in said gas appliance and a thermocouple associated with the at least one gas burner are evaluated in order to detect gas flow anomalies or operational anomalies.”
In re claim 10, “said distribution means…” should read “said gas distribution means…” 
In re claim 16, “Gas appliance according to…” should read “The gas appliance according to…” Additionally, “where a user…” should probably read “wherein a user…”
In re claim 17, “a second sensor of the appliance communicating to said control a second sensor signal…” should probably read “a second sensor of the appliance communicating to said controller a second sensor signal…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In re claims 1-16, the limitation “detection means for” has structure disclosed in the specification that supports the recited function on Pages 3 and 8-10.
In re claims 1-16, the limitation “gas distribution means” has structure disclosed in the specification that supports the recited function on Page 8.
In re claims 15 and 16, the limitations “evaluation means” and “said evaluation means being adapted to…” do not have sufficient structure, material, or acts for performing the claimed function, specifically see Pages 6, 10 and 16 (see below, Claim Rejections – 35 USC 112(a)). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 15, the limitations for “evaluation means” and “said evaluation means being adapted to gather information in order to detect gas flow anomalies or operational anomalies and adapted to provide evaluation information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, the specification does not disclose any structure for the “evaluation means,” and discloses “the control entity 13 is adapted to evaluate information15 gathered from said detection means 5.1, 5.2 and obtain evaluation information, said evaluation information being indicative for an operational abnormality or gas flow abnormality,” which creates confusion as to the association of the “evaluation means” (Page 10, lines 13-17). Is the control entity (or controller) responsible for evaluating information or is the “evaluation means” independent of a  controller? 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In re claim 16, due to its dependency on claim 15, see discussion above (In re claim 15).
In re claim 17, the phrase “as the case may be” renders the claim indefinite because it is unclear the metes and bounds of the claim, as prior limitations in the claim are contingent limitations (see MPEP § 2143.03). Specifically, the limitations “if both the first sensor signal indicates positive gas flow through said appliance and the second sensor signal indicates said burner is not ignited” and “if for a predetermined period of time both the first sensor signal indicates positive gas flow through said appliance and the second sensor signal indicates said burner is ignited” for the associated method for detecting anomalies in a gas appliance are considered to be the contingent limitations. Because of this, under broadest reasonable interpretation (or BRI) these limitations should be examined in light of only those steps that must be performed and will not include steps that are not required to be performed because the condition(s) precedent are not met. Specifically, since a gas leak and extended operation of a gas burner can be determined without the conditions of “if both the first sensor signal indicates positive gas flow through said appliance and the second sensor signal indicates said burner is not ignited” or “if for a predetermined period of time both the first sensor signal indicates positive gas flow through said appliance and the second sensor signal indicates said burner is ignited,” respectively, happening, then neither of these steps are required by the broadest reasonable interpretation of the claim. Furthermore, it seems to follow that the limitation “as the case may be, as determined by said controller based on evaluating said first and second sensor signals” is also a contingent limitation. Specifically, since a controller can determine based on evaluating first and second sensor signals there to be neither a gas leak nor extended operation of a burner happening, then neither of these steps are required by the broadest reasonable interpretation of the claim. 
In re claims 18-20, due to their dependency on claim 17, see discussion above (In re claim 17).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moro et al. (WO 2017/013558).
In re claim 1, Moro discloses a method for detecting anomalies associated with a gas appliance (Abstract), the gas appliance (FIG. 1: 1) comprising at least a gas inlet (inlet of 11), at least one gas burner (5) and gas distribution means (10 and 11) coupling the gas inlet with said at least one gas burner (10 and 11 couple the inlet of 11 to 5 via 13), the method comprising the steps of: 
gathering information (Page 13, lines 14-17) regarding 
gas flow or 
an operational state based on detection means (Page 15, lines 31-35 and Page 16, lines 1-3; Page 26, lines 14-34; FIG. 2-5: 15, 16 and solenoid valve of 10);
evaluating said gathered information (Page 13, lines 18-24) in order to detect 
gas flow anomalies or 
operational anomalies (Page 21, lines 9-21), thereby obtaining evaluation information (Page 26, lines 14-34);
providing alert information (Page 15, lines 4-15) from a communication interface of the gas appliance (60 and 70) to a user device (FIG. 11: 100) depending on said evaluation information (Page 21, lines 22-35 and Page 22, lines 1-3).
In re claim 2, Moro discloses wherein said detection means for gathering information regarding the operational state comprise 
a thermocouple (FIG. 2-5: 15 and 16) associated with said at least one gas burner (Page 6, lines 22-23; FIG. 2: 15 associated with 5), and/or 
a flow meter and/or 
a pressure detector and/or 
an electronic gas valve (solenoid valve of 10).  
In re claim 3, Moro discloses wherein the operational state is monitored based on electric feedback information (Page 26, line 35 and Page 27, lines 1-26) provided by said detection means. 
In re claim 4, Moro discloses wherein said detection means provide information regarding the operational state of one or more gas burners 
based on a voltage value (Page 26, line 35 and Page 27, lines 1-26) or 
based on electric power absorbed by said detection means.
In re claim 9, Moro discloses wherein said detection means comprise an electronic gas valve, said electronic gas valve being adapted to provide feedback information regarding the operational state of the electronic gas valve (Page 13, lines 18-24).
In re claim 11, Moro discloses wherein said communication interface (FIG. 1-5: 60 and 70) is coupled with a router on a wired or wireless basis (Page 8, lines 10-18; Page 8, lines 23-28), 
said router providing a connection to said user device and/or 
said communication interface is adapted to directly communicate (Page 21, lines 9-19) with the user device (FIG. 11: 100). 
In re claim 12, Moro discloses wherein said communication interface (FIG. 1-5: 60, 70) receives operational information from said user device (Page 21, lines 9-35 and Page 22, lines 1-3), said 4operational information initiating an operational task 
at the gas appliance (Page 21, lines 32-35) or 
at a gas supply entity coupled with said gas appliance. 
In re claim 13, Moro discloses wherein said operational task includes 
closing a gas valve included in the gas appliance (Page 32, lines 2-10) and/or 
closing a shut-off valve included in the gas supply entity coupled with said gas applianc
In re claim 14, Moro discloses wherein said operational task includes actively reducing a voltage provided by a thermocouple (Page 32, lines 2-10) associated with said at least one gas burner to a gas tap (10) included in the gas appliance in order to close a gas valve (closes solenoid valve of 10).  
In re claim 15, Moro discloses a domestic gas appliance (FIG. 1: 1), the gas appliance comprising at least a gas inlet (inlet of 11), at least one gas burner (5) and gas distribution means (10 and 11) coupling the gas inlet with said at least one gas burner (10 and 11 couple inlet of 11 to 5 via 13), the gas appliance further comprising: 
detection means (FIG. 2-5: 15, 16 and solenoid valve of 10) for gathering information (Page 13, lines 14-17) regarding 
a gas flow or 
an operational state of the gas appliance (Page 15, lines 31-35 and Page 16, lines 1-3; Page 26, lines 14-34); 
evaluation means (60 and 70) coupled with said detection means (Page 12, lines 31-35 and Page 13, lines 1-13), said evaluation means being adapted to gather information (Page 13, lines 18-24) in order to detect 
gas flow anomalies or 
operational anomalies (Page 21, lines 9-21) and adapted to provide evaluation information (Page 26, lines 14-34);
a communication interface (60 and 70) adapted to provide alert information (Page 15, lines 4-15) to a user device (FIG. 11: 100) based on said evaluation information (Page 21, lines 22-35 and Page 22, lines 1-3).
In re claim 16, Moro discloses wherein a user, through the user device can start an operational task (Page 21, lines 32-35) which includes 
closing a gas valve included in the gas appliance (Page 32, lines 2-10) and/or 
closing a shut-off valve included in a gas supply entity coupled with said gas appliance. 
Claims 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2016/0247376).  
In re claim 17, Zhang discloses a method for detecting anomalies in a gas appliance (Content of the Invention), comprising: 
a) a first sensor (FIG. 2: 205) of the appliance communicating to a controller of the appliance a first sensor signal ([0015]) indicative of a gas flow rate through the appliance ([0036]); 5
b) a second sensor of the appliance (210) communicating to said control a second sensor signal ([0015]) indicative of an ignition state of a gas burner of the appliance ([0021]); 
c) said controller evaluating said first and second sensor signals ([0015]) and thereby determining there to be present:
a. a gas leak, if both the first sensor signal indicates positive gas flow through said appliance and the second sensor signal indicates said burner is not ignited; and 
b. extended operation of the gas burner, if for a predetermined period of time both the first sensor signal indicates positive gas flow through said appliance and the second sensor signal indicates said burner is ignited; and 
d) said appliance communicating alert information via a communication interface to a user device to indicate 
that a gas leak is present in the appliance and/or that said burner has been operating for an extended period of time, as the case may be, as determined by said controller based on evaluating said first and second sensor signals.  
See discussion above (Claim Rejections – 35 USC 112(b)) in regard to steps a. and b. of c) and d) of the method according to claim 17. 
In re claim 18, Zhang discloses the appliance receiving an operational command signal via said communication interface from said user device ([0018-0019]), said controller executing a function to shut off gas flow to said burner and/or to said appliance based on said operational command signal ([0047]).  
In re claim 20, Zhang discloses said first and second sensors being adapted to provide feedback information concerning an operational state of said gas appliance to said 6controller ([0015]; [0034]; [0036]), said appliance communicating said feedback information indicative of said operational state to said user device via said communication interface ([0017-0018]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moro et al. (WO 2017/013558) in view of Zhang (US 2016/0247376).  
In re claim 5, Moro lacks:
wherein information, provided by two or more said detection means, of a flowmeter included in said gas appliance and a thermocouple associated with the at least one gas burner are evaluated in order to detect gas flow anomalies or operational anomalies.  
Zhang teaches an analogous method for detecting anomalies (Abstract; FIG. 3: 300) associated with a gas appliance ([0014]) comprising the steps of gathering information (305), evaluating said gathered information (310) and providing alert information (315) from a communication interface of the gas appliance (FIG. 1: 110) to a user device (120) depending on said evaluation information ([0015]). Wherein the information provided by two or more said detection means comprises that of a flowmeter included in said gas appliance ([0036]) and a thermocouple (145) associated with the at least one gas burner ([0021]) are evaluated in order to detect gas flow anomalies ([0036]) or operational anomalies ([0024]; [0025]; [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance of Moro to include a flowmeter such that it is used as an additional detection means for gathering information to detect gas flow and operational anomalies associated with the gas appliance, as taught by Zhang, because it could be used to monitor the flow of gas to the stove or to determine if the stove is in use when gas is flowing through the stove ([0036] of Zhang). 
Such a modification yields wherein the gas appliance of Moro has a flowmeter such that “information, provided by two or more said detection means, of a flowmeter included in said gas appliance and a thermocouple associated with the at least one gas burner are evaluated in order to detect gas flow anomalies or operational anomalies.”
In re claim 6, modified Moro discloses wherein 
a gas flow anomaly is detected (gas appliance of Moro with detections means for detecting gas flow motivated by Zhang) if said flowmeter information indicates gas flow through the gas appliance and said thermocouple information indicates that the at least one gas burner is switched off, and/or
operational anomaly is detected (Page 21, lines 9-21 of Moro) if said flowmeter information indicates gas flow through the gas appliance, and said thermocouple information indicates that the at least one gas burner is switched on during a period of time that exceeds a certain time threshold.  
The limitations, “a gas flow anomaly is detected if said flowmeter information indicates gas flow through the gas appliance and said thermocouple information indicates that the at least one gas burner is switched off” and/or “operational anomaly is detected if said flowmeter information indicates gas flow through the gas appliance, and said thermocouple information indicates that the at least one gas burner is switched on during a period of time that exceeds a certain time threshold,” for the associated method for detecting anomalies associated with a gas appliance are considered to be contingent limitations (see MPEP § 2143.03). Therefore, under broadest reasonable interpretation (or BRI) these limitations will be examined in light of only those steps that must be performed and will not include steps that are not required to be performed because the condition(s) precedent are not met. Specifically, since a gas flow anomaly and an operational anomaly can be detected without the conditions of “said flowmeter information indicates gas flow through the gas appliance and said thermocouple information indicates that the at least one gas burner is switched off” or “said flowmeter information indicates gas flow through the gas appliance, and said thermocouple information indicates that the at least one gas burner is switched on during a period of time that exceeds a certain time threshold” happening, then neither of these steps are required by the broadest reasonable interpretation of the claim. 
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moro in view of Huang et al. (US 6164958). 
In re claim 7, Moro lacks:
wherein said detection means detect a pressure or flow rate of gas in or through said gas distribution means. 
Huang teaches a method for detecting anomalies (Abstract) associated with a gas appliance (FIG. 2: 95 A-D) wherein a flowmeter (81) detects a flow rate of gas (Column 2, lines 5-32) in said gas distribution means (91). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of the gas distribution means of Moro to include a flowmeter, as taught by Huang, because if the valve associated with a burner is closed and a flow rate of gas is detected in the gas distribution means this would indicate a gas leak (Column 2, lines 29-57 of Huang). 
Such a modification yields wherein “said detection means detect a pressure or flow rate of gas in or through said gas distribution means.”
In re claim 8, the proposed system (In re claim 7), yields: 
wherein said detection means comprise a pressure detector or a flowmeter (gas pipe of distribution means of Moro includes a flowmeter motivated by Huang). 
In re claim 10, the proposed system (In re claim 7), yields: 
wherein said detection means 
are included in a respective gas pipe of said distribution means providing gas to a respective gas burner (gas pipe of distribution means of Moro includes a flowmeter motivated by Huang) or 
are included in a gas rail of said distribution means for centrally monitoring the gas flow provided through the gas appliance.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claim 19, the prior art of record does not teach “said first sensor comprising a flow meter associated with a gas rail of said appliance connected in fluid communication with a gas supply and adapted to distribute gas to said burner via a gas-supply line therebetween, said second sensor comprising a thermocouple or a flame ionization sensor associated with said burner, a gas valve installed inline with said gas-supply line and being adapted to regulate flow of gas therethrough from said gas rail to said burner, said controller being operatively coupled to said flow meter, to said thermocouple or flame ionization sensor, and to said gas valve, said controller further operating said gas valve to shut off said valve in response to: a) detecting either a gas leak or extended operation of the burner based on evaluating said first and second sensor signals, or b) an operational command signal received by said appliance via said communication interface from said user device.”
Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762